COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-211-CR
 
 
CONNIE
RAY PALMER                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Connie Ray Palmer pleaded true to the
allegation in the State=s motion to adjudicate his
guilt.  The trial court adjudicated him
guilty of the offense of aggravated robbery and, pursuant to a plea agreement,
sentenced him to thirty-five years= confinement.  Palmer waived his right to appeal in
conjunction with the plea agreement, and the trial court=s rule
25.2(d) certification reflects that waiver. 
See Dears v. State, 154 S.W.3d 610, 614B15 (Tex.
Crim. App. 2005); Blanco v. State, 18 S.W.3d 218, 219B20 (Tex.
Crim. App. 2000).  Palmer=s
response to our June 23, 2009 jurisdictional inquiry letter does not show
grounds for continuing the appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 25.2(d), 42.3(a),
43.2(f).
PER
CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  August 6, 2009




[1]See Tex. R. App. P. 47.4.